Citation Nr: 0817549	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-41 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and October 2007 rating 
decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which denied service connection for schizophrenia and 
PTSD, respectively.  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows the veteran does not 
have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  In this case, it appears the veteran was 
first diagnosed with PTSD in August 2000, according to a VAMC 
treatment note. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  
Here, the evidence fails to demonstrate that the veteran was 
engaged in combat.  His DD Form 214 (Report of Separation 
from Active Duty) shows that his decorations were limited to 
the National Defense Service Medal and Marksman M16 ribbon.  
The veteran also testified that he served in Germany and the 
United States and does not contend that he had combat service 
or that his stressors are related to combat.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Here, the requirements for service connection have not been 
met.  Most recently, at an October 2007 VA examination, the 
examiner found the veteran does not have PTSD.  The examiner 
stated the veteran "does not fulfill the symptom criteria 
for persistent avoidance of the stimulus, for persistent re-
experiencing the traumatic event nor for persistent hyper 
arousal."  In addition, an April 2005 VA treatment record 
indicates a negative screening for PTSD.  

By contrast, a March 2005 VA treatment note includes PTSD in 
a list of diagnoses and an August 2006 private medical report 
from Jose O. Fernandez Cuevas, M.D. contains a diagnosis of 
PTSD and relates this to the veteran's active duty.  However, 
the Board finds these two pieces of evidence less persuasive.  
The March 2005 treatment record pertains to follow up 
treatment for a right open pyeloplasty procedure and does not 
reflect any psychiatric treatment.  It is unclear where the 
diagnosis came from, particularly in light of the fact that 
the remainder of the VA medical treatment notes do not 
contain a diagnosis of PTSD.  The August 2006 private medical 
report is similarly of low probative value because, in 
contrast to the October 2007 VA examination report in 
particular, it was not formed upon a review of the veteran's 
claims file, a review of the veteran's history, or any sort 
of mental status examination.  It is also a very brief and 
confusingly worded report.  For all of these reasons, the 
Board finds the preponderance of the evidence is against a 
current diagnosis of PTSD.  Where the medical evidence 
establishes that a veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2007, January 2007, and March 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of January 
2007 specifically informed the veteran that he should submit 
any additional evidence that he had in his possession.  Each 
of the letters provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  He was afforded a VA examination in October 2007.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for PTSD is denied.


REMAND

A remand is required in order to afford the veteran a VA 
examination for his service connection claim for 
schizophrenia.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the veteran has a current diagnosis of schizophrenia, 
most recently documented at a March 2006 VA examination.  
Additionally, while the veteran's service medical records 
from his period of active duty from April 1966 to May 1969 do 
not document an actual diagnosis of schizophrenia, 
psychiatric symptoms are noted in an undated, handwritten 
record.  The record states, "Enl seems to be really nervous. 
Situation back home seems to have affected his mind in some 
ways."  However, the veteran's separation examination in 
1969 revealed no psychiatric abnormalities.  As for nexus 
statements, August 2006 private medical reports from Jose O. 
Fernandez Cuevas, M.D. provide a somewhat positive nexus 
between the veteran's current schizophrenia and service, but 
the statements are vague and indefinite.  In one statement, 
Dr. Cuevas seems to state that his schizophrenia was 
"provoked" by his active duty and has caused him continuous 
problems since discharge.  In a second statement Dr. Cuevas 
appears to suggest that the veteran's schizophrenic process 
developed while the veteran was in Vietnam.  However, it is 
not entirely clear that these are the conclusions Dr. Cuevas 
definitely intended given the confusing wording of the 
reports.  In contrast, an October 2004 VA treatment provider 
attributed the veteran's psychosis to the veteran's heavy 
drug use while in service.  

The veteran was afforded VA psychological examinations in May 
2004 and March 2006 but while diagnosed with schizophrenia 
both times, neither examiner provided a nexus opinion, either 
positive or negative.  In addition, the March 2006 VA 
examiner did not have the veteran's claims file available for 
review.  As such, the Board finds that a VA psychiatric 
examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

Afford the veteran a VA examination to 
ascertain the nature and etiology of his 
schizophrenia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and opine 
as to whether it is at least as likely as 
not that the veteran has schizophrenia 
that is related to or had its onset in 
service, or initially became manifest 
within one year of his discharge from 
active duty.  All findings and 
conclusions should be set forth in a 
legible report.

After all of the above action has been completed, 
readjudicate the claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


